Citation Nr: 1633593	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-26 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from May 6, 2011 to May 9, 2011 at the [redacted] Medical Center. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  


FINDINGS OF FACT

1.  Payment for treatment at [redacted] from May 6, 2011 to May 9, 2011 was not authorized by VA and an application was not made to VA within 72 hours after the hour of admission for authorization.

2.  The services provided at [redacted] were provided by the hospital emergency department with subsequent hospitalization.

3.  The medical care received from May 6, 2011 to May 9, 2011 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

4.  For the medical care received from May 6, 2011 to May 9, 2011, a VA medical facility was not feasibly available to the Veteran and attempt to use it beforehand would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred from May 6, 2011 to May 9, 2011 at the [redacted] are met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2015); 38 C.F.R. 
§§ 17.52(a), 17.120, 17.1000-1008 (2016).



(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. 
§§ 1725 or 1728.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) which describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  

Under 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.  The Board finds that the Veteran has been provided notice of reasons and bases for the initial denial of his claim and his appellate rights.  Because, the Board is granting the full benefit sought on appeal, further discussion of VA's duty to notify and assist the Veteran is not necessary.  

Payment or Reimbursement of the Unauthorized Medical Expenses

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 
38 U.S.C.A. § 1703(a) (West 2015); 38 C.F.R. § 17.54 (2016); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a) (West 2015), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in 
[38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2015); 38 C.F.R. § 17.52 (2016).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2016); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel  Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2016).

The record shows that on May 6, 2011, the Veteran was admitted to the [redacted] emergency room.  Payment of emergency treatment at [redacted] was not authorized by VA.  While a May 2011 VA nursing note shows that the Veteran initially sought treatment at the VA Ocala Community Based Outpatient Clinic (CBOC) on May 6, 2011 and was told by a nurse to seek treatment at the Gainesville VA urgent care center or a local emergency room, no application for authorization of VA payment of such treatment was made by the Veteran or by another on behalf of the Veteran prior to treatment, or within 72 hours after his May 6, 2011 admission.  Accordingly, the Board finds that prior authorization for the private medical treatment received at [redacted] was not obtained pursuant to 38 C.F.R. § 17.54 (2016), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2015).

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2015).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.  

The record shows that the Veteran is not service connected for any disabilities.  Accordingly, the applicable law in this case is 38 U.S.C. § 1725.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 17.1000-100 3.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."  Under the "Millennium Bill Act," VA is authorized make retroactive payments or reimbursements for qualifying emergency care furnished on or after May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556; 66 Fed. Reg. 36,467 (2001).  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110 ), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of  38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  

After a review of all the evidence, lay and medical, the Board finds that the medical care received at [redacted] from May 6, 2011 to May 9, 2011 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health, and a VA medical facility was not feasibly available and attempt to use it beforehand would not have been considered reasonable by a prudent layperson.  

The Veteran reported in June 2011 and August 2011 that he sought medical treatment at the VA outpatient clinic in Ocala, Florida on May 6, 2011 for swelling of both legs.  He was informed by the staff at the reception desk that his doctor was not in that day.  At that time, a VA nurse, after seeing the swelling of his legs, instructed the Veteran to go to VA emergency care in Gainesville or to an area emergency room.  The Veteran reported that the nurse told him that he did not want to see him lose both his legs.  The Veteran informed him that he would go to the [redacted].  The Veteran contends that he did not have transportation to Gainesville, which was located approximately 35 miles away, and reported that that he went, instead, to the local emergency room which was located two miles away.  

The Board finds that the Veteran's reports are credible in this case.  As noted above, a May 6, 2011 VA nursing note confirms that the Veteran initially sought treatment at the VA Ocala CBOC and was told to seek treatment at the Gainesville VA urgent care center or a local emergency room, and confirms that the Veteran reported his intention to go to the Monroe Regional Medical Center.  

The services provided at [redacted] were provided by the hospital emergency department with subsequent hospitalization.  Hospital treatment records from the [redacted] dated on May 6, 2011 show that the Veteran was seen in the emergency room for swelling of the lower extremities and, after initial evaluation, the Veteran was admitted to the hospital.  The admitting diagnoses included new onset seizure; hyponatremia; hypertension; anemia, macrocytic, questionable as secondary to liver disease; elevated liver function tests secondary to alcohol use; hypokalemia, and bilateral lower edema secondary to congestive heart failure.  A May 7, 2011 cardiology consult also shows that the Veteran was admitted because he felt bad and his legs were swollen.  It was noted that the Veteran initially went to VA to get an appointment, and it was recommended that he go to a walk in clinic.  A discharge summary shows that during the course of hospitalization, the Veteran was found to have acute diastolic heart failure which quickly improved.  The Veteran was treated and discharged on May 9, 2011.

The Board finds that the Veteran's symptoms of bilateral leg swelling secondary to acute diastolic heart failure were of sufficient severity that a prudent layperson would reasonably expect the absence of immediate medical attention to result in placing his health in serious jeopardy.  See 38 C.F.R. § 1720(b).  The Board finds that while swelling of the legs did not initially appear, to the Veteran, to signify an emergency condition, the records shows that upon seeking treatment at the VA Ocala CBOC, the Veteran was referred to emergency or urgent care by a VA nurse, and he reported that the nurse indicated that the use of his legs was at risk.  Given the recommendation by a VA health care professional that the Veteran seek emergency or urgent care for his symptoms, the Veteran's hospitalization shortly after his emergency room admission, and evidence of swelling of the legs secondary to acute diastolic heart failure, the Board finds that the medical care received from May 6, 2011 to May 9, 2011 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

The Board finds that for the medical care received on from May 6, 2011 to May 9, 2011, a VA medical facility was not feasibly available to the Veteran and an attempt to use it beforehand would not have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.120(a) (2016).  First, the Board finds that care was not available at the VA Ocala CBOC as the Veteran initially sought treatment there, and was referred to either the VA medical center in Gainesville, Florida or a local emergency room.  Second, the Veteran reported that it was over 35 miles to Gainesville VA medical center, that the emergency room at the [redacted] was only two miles away, and obtaining transportation to Gainesville was an issue for him.  The Board finds that the VA Medical Center in Gainesville, Florida was located approximately 40 miles from the VA Ocala CBOC, such that it would not have been considered reasonable by a prudent layperson to attempt to use such facility given the Veteran's immediate need of emergency care.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that VA medical facilities were not feasibly available to the Veteran and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1725.  Record indicates that Veteran was enrolled in the VA health care system and was receiving medical services as he was receiving care at the VA Ocala CBOC prior to his May 6, 2011 admission at the [redacted].  A May 2011 VA Health Insurance Claim form identifies the Veterans Administration as the Veteran's insurance plan or program and he indicated that he had no other health benefit plan.  For these reasons, the Board finds that the Veteran has satisfied the criteria for payment or reimbursement of unauthorized private medical expenses under the provisions of 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that 
reimbursement or payment of unauthorized medical expenses incurred from May 6, 2011 to May 9, 2011 at the [redacted] is warranted under 
38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   


ORDER

Payment or reimbursement of unauthorized medical expenses incurred from May 6, 2011 to May 9, 2011 at the [redacted] is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


